Name: Commission Regulation (EEC) No 2293/89 of 27 July 1989 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: accounting;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 218/30 Official Journal of the European Communities 28 . 7 . 89 COMMISSION REGULATION (EEC) No 2293/89 of 27 July 1989 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/870, and in particular Article 6 (3) thereof, Whereas Article 5 (2) of Regulation (EEC) No 1117/78 provides that aid for sun-dried fodder is to be equal to the aid for dehydrated fodder minus an amount fixed taking account of the difference in the production costs of the products concerned ; whereas that difference was fixed at ECU 43 per tonne in Article 4 of Commission Regulation (EEC) No 1528/78 (3), as last amended by Regulation (EEC) No 1963/88 (4); whereas the production costs of those products have tended to converge and whereas that difference should be fixed at ECU 33 ; . Whereas Regulation (EEC) No 1528/78 should be adapted to take account of the change in the minimum protein content, introduced by Council Regulation (EEC) No 1 1 10/89 of 27 April 1989 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder 0 ; Whereas, in order to avoid any risk of disturbance on the market in dried fodder, the measure should apply with effect from the beginning of the marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1528/78 is hereby amended as follows : 1 . In Article 4, '43' is replaced by '33'. 2. In the second indent of Article 15 (3), ' 14 %' is replaced by ' 15 %'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 May 1989 . However, Article 1 (2) shall apply from 1 May 1990. This Regulation shall be binding .in jts entirety and directly applicable in all Member States. Done at Brussels, 27 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 142, 30. 5. 1978, p. 2. (2) OJ No L 377, 31 . 12. 1987, p. 35. (3) OJ No L 179, 1 . 7. 1978, p. 10 . (4) OJ No L 173, 5. 7. 1988, p. 9. O OJ No L. 1 18, 29. 4. 1989, p. 1 .